            Case 3:17-cr-01507-AJB Document 114 Filed 06/01/20 PageID.775 Page 1 of 2
AO 245B (CASD Rev. l/19) Judgment in a Criminal Case
                                                                                                                            FIi~
                                          UNITED STATES DISTRICT Co                                                         JUN O1 2020
                                                SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA
                                     V.
                ISRAEL NAVA-ARELLANO (1)
                                                                                   Case Number:           3:17-CR-01507-AJB

                                                                                KENT YOUNG
                                                                                Defendant's Attorney
USM Number                           20079-298
IZI   Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated

THE DEFENDANT:
D     pleaded guilty to count(s)

IZI   was found guilty on count(s)              ONE (1) AND TWO (2) OF THE SUPERSEDING INDICTMENT
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                               Count
8: 1325 - Unlawful Entry By An Alien (Felony)                                                                                         ls
8:1326(a),(b)-Attempted Reentry of Removed Alien                                                                                     2s




    The defendant is sentenced as provided in pages 2 through                               2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

1Z1 Count(s)          Underlying indictment counts                        are           dismissed on the motion of the United States.

1Z! Assessment: $100.00 PER COUNT ($200 TOTAL)-REMITTED


•      JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived                    •      Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
           Case 3:17-cr-01507-AJB Document 114 Filed 06/01/20 PageID.776 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ISRAEL NAVA-ARELLANO (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              3:17-CR-01507-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNT ONE OF THE SUPERSEDING INDICTMENT (ls): TWENTY-FOUR (24) MONTHS AND COUNT TWO
 OF THE SUPERSEDING INDICTMENT (2s): THIRTY (30) MONTHS WITH EACH COUNT TO RUN
 CONSECUTIVE TO EACH OTHER FOR A TOTAL OF FIFTY-FOUR (54) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 - - - - - - - - A.M.                          on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:
                                _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Defendant delivered on

 at                                       , with a certified copy of this judgment.
      -----------

                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                   3:17-CR-01507-AJB
